Citation Nr: 0414401	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  He died on May [redacted], 2002, at the age of 55.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the RO has yet to apply the changes instituted 
by the VCAA's enactment to the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35.  Specifically, the 
April 2003 RO letter to the appellant failed to inform the 
appellant of VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing her 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the appellant submit any 
evidence in her possession pertinent to 
the claims on appeal.  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




